PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,885,746
Issue Date: 2 June 2020
Application No. 29/641,861
Filing or 371(c) Date: 26 Mar 2018
Attorney Docket No. KRAG001D
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed November 2, 2020, requesting the Office correct the Applicant name. 

The petition under 37 CFR 1.182 is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  Petitioner is advised that this is not a final agency decision.

The application was filed on March 26, 2018. The Application Data Sheet (ADS) filed on March 26, 2018 identified the sole inventor as “Mary Evancho” and the Applicant as “Kragsac LLC”. The April 3, 2018 filing receipt properly lists Mary Evancho as the inventor and Kragsac LLC as the Applicant. 

This application matured into U.S. Patent No. D885,746 on June 2, 2020. A review of the Front Page of the Letters Patent reveals it contains the following information:

 (71) Applicant: Kragsac LLC, New York, NY (US)

(72)  Inventor:  Mary Evancho, New York, NY (US)

The (71) Applicant on the Front Page of the Letters Patent is Kragsac LLC, which is the name listed on the ADS, filed March 26, 2018. The information listed on the patent is correct relative to the information of record as of the date the patent issued.  It appears applicant failed to correct the Applicant name via a request under 37 CFR 1.46(c) prior to issuance. 

As discussed in MPEP 605.01   Applicant for Application filed on or after September 16, 2012:

…Any request to correct or update the name of the applicant after an applicant has been specified under 37 CFR 1.46(b)  must include an application data sheet under 37 CFR 1.76  specifying the correct or updated name of the applicant in the applicant information section. See 37 CFR 1.46(c)(1). Thus, if there is no change in the applicant itself but just the applicant’s name (due to a correction or name change), the applicant need only submit an application data sheet specifying the correct or updated name of the applicant in the applicant information section. Any corrected application data sheet must identify the information being changed with underlining for insertions and strike-through or brackets for text removed as required by 37 CFR 1.76(c)(2)….

Applicant did not correct the name of the Applicant during the pendency of the application by submitting a marked up ADS specifying the correct name of the applicant in the applicant information section. The only Applicant information provided prior to issuance in this application is found in the March 26, 2018 ADS. According to the March 26, 2018 ADS, Kragsac LLC is the sole applicant.

The present petition was filed after issuance with an ADS, executed by Mary Evancho, which crosses out Kragsac LLC in the Applicant field. No other name was typed and underlined. Entering this information would result in the removal of Kragsac LLC as applicant and the addition of Mary Evancho as the only applicant. 

However, this request cannot be granted. The statute does not provide for changing the Applicant name in a patent. 

As stated in MPEP 605.01  III:

…Where a real party in interest has filed an application under 37 CFR 1.46, the applicant shall notify the Office of any change in the real party in interest no later than payment of the issue fee. The Office will treat the absence of such a notice as an indication that there has been no change in the real party in interest. See 35 U.S.C. 118 and 37 CFR 1.46(e). The use of box 3 of the Part B – Fee(s) Transmittal form, PTOL-85B will be required where the real party in interest has changed from filing of the application and the application was filed pursuant to 37 CFR 1.46. Identification of the real party in interest in box 3 of PTOL-85B will not change the applicant of record in the application. For example, where the application was filed pursuant to 37 CFR 1.46 and identified Assignee X as the applicant, but the ownership subsequently changed and box 3 of PTOL-85B identified Assignee Y as the real party in interest, the issued patent would identify Assignee X as the applicant and Assignee Y as the assignee. Assignee Y would only be identified as the applicant if a proper request to change the applicant is filed pursuant to 37 CFR 1.46 no later than payment of the issue fee. Furthermore, a request to change the applicant under 37 CFR 1.46(c)(2) should not be filed after the patent has issued because such a request cannot be granted… [emphasis added].

In light of the above discussion, the petition under 37 CFR 1.182 requesting the Office issue a certificate of correction changing the Applicant’s name is dismissed.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET